07/30/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                          Assigned on Briefs July 24, 2018

                  STATE OF TENNESSEE v. JASON CLARK

               Appeal from the Criminal Court for Davidson County
               No. 93-D-1660     Angelita Blackshear Dalton, Judge
                     ___________________________________

                           No. M2018-00293-CCA-R3-CD
                       ___________________________________

Jason Clark (“Defendant”) filed a Tennessee Rule of Civil Procedure 60.02 motion
seeking relief from two judgments of conviction. Defendant has no appeal as of right
under Tennessee Rule of Appellate Procedure 3. Because we have no subject matter
jurisdiction, we dismiss Defendant’s appeal.

              Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which NORMA
MCGEE OGLE and J. ROSS DYER, JJ., joined.

Jason Clark, Clifton, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Alexander C. Vey, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Amy Hunter, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

       Defendant filed a motion for relief pursuant to Tennessee Rule of Civil Procedure
60.02(4) and (5), claiming that the Tennessee Department of Correction “does not have
proper custody” over him because his judgments of conviction did not have a “file-
stamp” from the criminal court clerk’s office to confirm when the judgments were
entered. He claimed that the judgments failed to comply with the mandatory provisions
of Tennessee Rule of Criminal Procedure 32(e). Attached to the motion were judgments
for Counts 1 and 2 of Case No 93-0-1660. The judgment in Count 1 shows that
Defendant pled guilty to felony murder and was sentenced to life. The judgment in
Count 2 shows that Defendant pled guilty to especially aggravated robbery and was
sentenced to fifteen years to be served concurrently with the life sentence. Both
judgments were signed by the criminal court judge, and July 15, 1994, was written above
“Date of Entry of Judgment.” The judgments are stamped “Received Jul 19 1994” in the
upper right hand corner.

        The trial court summarily dismissed the motion finding that the Rules of Criminal
Procedure, not the Rules of Civil Procedure, govern criminal cases. The trial court also
noted that Tennessee Rule of Criminal Procedure Rule 32 mandates that “a judgment of
conviction must be ‘signed by the judge and entered by the clerk’ and must contain the
plea, the verdict, and adjudication and sentence.”

       A defendant in a criminal case does not have an appeal as of right in every
instance. State v. Rowland, 520 S.W.3d 542, 545 (Tenn. 2017). Tennessee Rule of
Appellate Procedure 3(b) provides:

      In criminal actions an appeal as of right by a defendant lies from any
      judgment of conviction entered by a trial court from which an appeal lies to
      the Supreme Court or Court of Criminal Appeals: (1) on a plea of not
      guilty; and (2) on a plea of guilty or nolo contendere, if the defendant
      entered into a plea agreement but explicitly reserved the right to appeal a
      certified question of law dispositive of the case pursuant to and in
      compliance with the requirements of Rule 37(b)(2)(A) or (D) of the
      Tennessee Rules of Criminal Procedure, or if the defendant seeks review of
      the sentence and there was no plea agreement concerning the sentence, or if
      the issues presented for review were not waived as a matter of law by the
      plea of guilty or nolo contendere and if such issues are apparent from the
      record of the proceedings already had. The defendant may also appeal as of
      right from an order denying or revoking probation, an order or judgment
      entered pursuant to Rule 36 or Rule 36.1, Tennessee Rules of Criminal
      Procedure, from a final judgment in a criminal contempt, habeas corpus,
      extradition, or post-conviction proceeding, and from a final order on a
      request for expunction.

Tenn. R. App. P. 3(b).

       Tennessee Rule of Civil Procedure 1 governs “civil actions” and courts
“exercising the civil jurisdiction of the circuit or chancery courts[.]” As this court
previously noted:

      Judgments of conviction are criminal matters and are therefore not
      governed by the rules of civil procedure. Instead, they are governed by the
      rules and statutes dealing with criminal procedure. For this reason,
                                          -2-
      Petitioner’s reliance on Rule 60.02 of the Tennessee Rules of Civil
      Procedure is misplaced.

Duane M. Coleman v. State, No. M2012-00848-CCA-R3-PC, 2013 WL 948430, at *2
(Tenn. Crim. App. Mar. 11, 2013), no perm. app. filed; see also Andre L. Mayfield v.
State, No. M2012-00228-CCA-R3-HC, 2012 WL 5378078, at *2 (Tenn. Crim. App. Oct.
26, 2012) (“Petitioner’s reliance on Tennessee Rule of Civil Procedure 60.02 is
misplaced because the Rules of Civil Procedure are limited in their application to civil
matters.”), no perm. app. filed.

      Defendant has no right to appeal from the trial court’s decision under Tennessee
Rule of Appellate Procedure 3, and therefore, we have no subject matter jurisdiction to
hear Defendant’s appeal. Rowland, 520 S.W.3d at 544. The appeal is dismissed.


                                           ________________________________
                                           ROBERT L. HOLLOWAY, JR., JUDGE




                                         -3-